Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive.
(1) Applicant argues that Terman fails to disclose “search information recorded in a medium that includes answers recorded in the medium in response to questions that are preexisting”.
Examiner respectfully disagrees.
Paragraph [0082] of Terman cited by applicant in fact supports Examiner’s initial position.   
Paragraph [0082]…”The user can also formulate questions from the test, enter them into the summarizer, which will extract and display the answers via a semantic search on the material.”
As shown above, user forms the questions first, and then the system extract and display the answers.  Therefore, the questions preexists before the answers.  
Further, Terman teaches that the “answers” are extracted.  It illustrates that the answers are recorded in a medium or storage hence the answers can be extracted.
Applicant alleges that in Terman, the database exists before the question is generated. 
Examiner respectfully disagrees.
The information containing answers in the database is the stored information.    The information that actually matches with the particular question is the answer.   Without a question, there is no answer but simply stored information.   Question must be created first and then the answer is extracted and presented.  In addition, it is not clear whether applicant is trying to assert “questions” preexist the “answers” or “database” or “stored information”.  
Besides, applicant asserts that his invention creating questions before the answers.  On the other hand, according to the paragraph [0017] of the current specification, it discloses “The information from the database 40 and provides the information to user. “
It illustrates that the answers are already stored in the database 40 prior to questions or queries and the answers are acquired (or extracted) as well when the query is received.  It appears that “answers” are created before the “questions” which is opposite to applicant’s allegation.
(2) Applicant argues that Terman fails to disclose identifying the designation information also record in the medium and among the answers.
Applicant alleges that paragraph [0266] of Terman discusses relevance information but demonstrates that the relevance information is not recorded in a medium and among the answer because it states that “classifying key terms on the basis of the query and present them to the user for judgement as relevant or non-relevant obtain partial relevance information.  This process of obtaining relevance information and using it in a further search is called relevance feedback”.
Examiner respectfully disagrees.
Applicant’s rationale does not lead to illustrate or explain why the relevance information is not recorded in a medium and among the answers.  In fact, all data and information (among the answers and questions) in all computer arts must be recorded or stored in a medium or storage or database in order to retrieve, process and display to the monitor of the computer.  
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, 19, 20, “search information recorded in a medium that includes answers recorded in the medium in response to questions that are preexisting.” is vague whether the questions and answer pairs already in it before the querying.   The specification does not fully explain how questions preexist before answers.  
In Claims 22 and 23, “medium” and “answer sheet” are two different parts according to the specification.  According to paragraph [0068], “medium” refers to a computer readable recording medium 20 as illustrated in Figure 1.  According to the paragraphs [0062], [0063], “answer sheets” refers to answer sheet 50 as illustrated in Figure 1.  Claims 22 and 23 are vague because they name two different elements as the same.  
Claims 2, 5-18, 21 are rejected by their dependency on the above rejected claims. 
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 11, 12, 18, 19, 20, 21, 22, 23, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terman (2013/0021346).
Regarding Claim 1, Terman (2013/0021346) discloses an information processing device comprising
a hardware processor (fig. 1 and “processor” in paragraph [0044]) configured to search information recorded in a medium that includes answers recorded in the medium in response to questions that are preexisting (“user can formulate questions from the text, enter them into the summarizer, which will extract and display answers via semantic search”.  Paragraph [0082].  It illustrates that the questions preexists before the answers and obtain a semantic search to search information),
identify the answers (“display the answer”, paragraph [0082]),
identify designation information also recorded in the medium and among the answers, the designation information indicating information desired by a user, ("relevance information", paragraph [0266], Noted that when information is analyzed by the processor, it is identified; “provide likely answers to the question", paragraph [0097], Noted that "likely" suggests the information is probably the answer the user desires; “after the final query is processed, the database search follows”, paragraph [0314]).  Noted that the “answers” and “relevance information” are inherently stored in a database or a storage or a medium in order to be extracted and matched with user’s query),
acquire relevant information related to the desired information when the designation information is identified (“relevance information”, paragraph [0266]), and
provide the relevant information to the user (“present a relevant outline to the user”, paragraph [0266]),
wherein the processor is configured to acquire the relevant information by searching in a database using the information desired by the user as search information (“for intermediate search the relevance information is derived from top ranking terms or clusters of the initial search”, paragraph 
Claims 19 and 20 are rejected similarly as discussed above.
Regarding Claim 2, Terman discloses the information processing device according to Claim 1, wherein the answers include at least one of video data, voice data, image data, and character data (“answers from the text”, paragraph [0089], [0082]).
Regarding Claim 5, Terman discloses the information processing device according to Claim 1, wherein the search processor identifies a character, a character string, or a graphic from the answers as the information desired by the user (“answer from text”, paragraph [0089], [0082].  Noted that text is in a group of character, string). 
Regarding Claim 6, Terman discloses the information processing device according to Claim 2, wherein the search processor identifies a character, a character string, or a graphic from the answers as the information desired by the user (“answer from text”, paragraph [0089], [0082].  Noted that text is in a group of character, string).
Regarding Claim 7, Terman discloses the information processing device according to Claim 1, wherein the processor is configured to extract characters and character strings from the answers by natural language processing ("a text using natural language to find answers to questions", paragraph [0096]), and the processor is configured to identify at least one of characters and a character string as the information desired by the user based on information about the user ("answer from the text", paragraphs [0089], [0082]; "to the full text documents on the search result page", paragraph [0163]; “answer to the search request", paragraph [0227]; “transform a user's request into a search query", paragraph [0311], Noted that the desired/designated information is interpreted as the information that is likely to fit what user wants based on models).

Regarding Claim 11, Terman discloses the information processing device according to Claim 7, wherein the relevant information is a plurality of pieces of relevant information obtained as the search result from the database (“relevance feedback”, paragraph [0243]; “based on relevance feedback search”, paragraph [0265]; “retrieve relevant information”, paragraph [0308]; “the database search engine”, paragraph [0310]; “database search follows”, paragraph [0314].  Noted that all data and information including relevant information are inherently stored in a storage or a database in order to be retrieved or extracted), and the processor is configured to arrange the plurality of pieces of relevant information in accordance with an order of priority determined based on the user information ("by ranking the selected items in decreasing order of their similarity", paragraph [0249]).
Regarding Claim 12, Terman discloses the information processing device according to Claim 8, wherein the relevant information is a plurality of pieces of relevant information obtained as the search result from the database (“relevance feedback”, paragraph [0243]; “based on relevance feedback search”, paragraph [0265]; “retrieve relevant information”, paragraph [0308]; “the database search engine”, paragraph [0310]; “database search follows”, paragraph [0314].  Noted that all data and information including relevant information are inherently stored in a storage or a database in order to be retrieved or extracted), and the processor is configured to arrange the plurality of pieces of relevant 
Regarding Claim 18, Terman discloses the information processing device according to Claim 1, further comprising a display (Figure 2) that displays the information desired by the user, wherein in response to selection (select by the models) of the information desired by the user, the search result related to the information (relevant information) desired by the user is displayed on the display ("search results", paragraphs [0163], [0164]; figure 3, “by ranking the selected items in decreasing order to their similarity", paragraph [0249]).
Regarding Claim 21, Terman discloses the information processing device according to Claim 1, wherein the information recorded in the medium also includes the questions recorded in the medium (“find answers to questions”, paragraph [0096]; “formulate questions...display the answers via a Semantic search”, paragraph [0082]; “extracting and recording the most relevant subject matter”, paragraph [0002]. Noted that information and questions are inherently recorded in a medium, or a storage so that it to be processed by the computer).
Regarding Claim 22, Terman discloses the information processing device according to Claim 21, wherein the medium is an answer sheet (answer summarized) for one of a test, a workshop and a group discussion (“The final summary may be practiced repeatedly and memorized in preparation for tests, discussion groups or presentations”, paragraph [0005]).
Regarding Clam 23, Terman discloses the information processing device according to Claim 1, wherein the medium is an answer sheet (answer summarized) for one of a test, a workshop and a group discussion (“The final summary may be practiced repeatedly and memorized in preparation for tests, discussion groups or presentations”, paragraph [0005]).


Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 13, 14, 15, 16, 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Terman (2013/0021346) in view of Gruber et al (9,280,610).
Regarding Claim 9, Terman essentially discloses the claimed invention but does not explicitly disclose “the information processing device according to Claim 7, wherein the processor is configured to provide a result of utilization of the relevant information, and the processor is configured to exclude the relevant information which has not been utilized from a target of acquisition, based on the result of utilization."
However, Gruber et al (9,280,610) discloses an answer integration module filters, ranks, reconciles and integrates the answers to provide consolidated crowd sourced information relevant to the particular user request (Col. 19, lines 21-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an integration module to exclude the relevant information which has not been utilized from a target of acquisition, based on the result of utilization (e.g. filter relevant information which has not been utilized since it is filtered out) in Terman in order to provide a desired result as taught by Gruber.
Regarding Claim 10, Terman essentially discloses the claimed invention but does not explicitly disclose “the information processing device according to Claim 8, wherein the processor is configured to provide a result of utilization of the relevant information, and the processor is configured to exclude the 
However, Gruber et al (9,280,610) discloses an answer integration module filters, ranks, reconciles and integrates the answers to provide consolidated crowd sourced information relevant to the particular user request (Col. 19, lines 21-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an integration module to exclude the relevant information which has not been utilized from a target of acquisition, based on the result of utilization (e.g. filter relevant information which has not been utilized since it is filtered out) in Terman in order to provide a desired result as taught by Gruber.
Regarding Claim 13, Terman discloses the information processing device according to Claim 9, wherein the relevant information is a plurality of pieces of relevant information obtained as the search result from the database (“relevance feedback”, paragraph [0243]; “based on relevance feedback search”, paragraph [0265]; “retrieve relevant information”, paragraph [0308]; “the database search engine”, paragraph [0310]; “database search follows”, paragraph [0314].  Noted that all data and information including relevant information are inherently stored in a storage or a database in order to be retrieved or extracted), and the processor is configured to arrange the plurality of pieces of relevant information in accordance with an order of priority determined based on the user information ("by ranking the selected items in decreasing order of their similarity", paragraph [0249]).
Regarding Claim 14, Terman discloses the information processing device according to Claim 10, wherein the relevant information is a plurality of pieces of relevant information obtained as the search result from the database (“relevance feedback”, paragraph [0243]; “based on relevance feedback search”, paragraph [0265]; “retrieve relevant information”, paragraph [0308]; “the database search engine”, paragraph [0310]; “database search follows”, paragraph [0314].  Noted that all data and 
Regarding Claim 15, Terman essentially discloses the claimed invention but does not explicitly disclose “the information processing device according to Claim 11, wherein the processor is configured to receive evaluation of a user for the plurality of pieces of relevant information arranged in accordance with the order to priority, and the processor is configured to change the order to priority according to the evaluation received by the processor."
However, Gruber et al (9,280,610) discloses an answer integration module filters, ranks, reconciles and integrates the answers to provide consolidated crowd sourced information relevant to the particular user request (Col. 19, lines 21-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an integration module to change the order to priority according to the evaluation received by the feedback processor (ranks, reconciles and integrates the answers by the integration module as feedback processor) in Terman in order to provide a desired result as taught by Gruber.
Regarding Claim 16, Terman essentially discloses the claimed invention but does not explicitly disclose “the information processing device according to Claim 12, wherein the processor is configured to receive evaluation of a user for the plurality of pieces of relevant information arranged in accordance with the order of priority, and the processor is configured to change the order of priority according to the evaluation received by the processor."
However, Gruber et al (9,280,610) discloses an answer integration module filters, ranks, reconciles and integrates the answers to provide consolidated crowd sourced information relevant to the particular user request (Col. 19, lines 21-36).

Regarding Claim 17, Terman essentially discloses the claimed invention but does not explicitly disclose “the information processing device according to Claim 13, wherein the processor is configured to receive evaluation of a user for the plurality of pieces of relevant information arranged in accordance with the order to priority, and the processor is configured to change the order of priority according to the evaluation received by the processor."
However, Gruber et al (9,280,610) discloses an answer integration module filters, ranks, reconciles and integrates the answers to provide consolidated crowd sourced information relevant to the particular user request (Col. 19, lines 21-36).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided an integration module to change the order to priority according to the evaluation received by the feedback processor (ranks, reconciles and integrates the answers by the integration module as feedback processor) in Terman in order to provide a desired result as taught by Gruber.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152